Title: To Thomas Jefferson from the Board of War, 21 March 1780
From: Board of War
To: Jefferson, Thomas


Williamsburg, 21 Mch. 1780. Agreement with Mr. Moody for himself and others for compensation for labor in the service of the state for five years. Signed by Innes and Barron. Countersigned: “Mar 23. 1780. The Executive agree to the Articles of contract proposed by the Board of War with Mr. Moody restraining the determination of the term to five years or the end of the war if it shall sooner happen; instead of board to himself and men, allowing him three rations and one forage, and his men one a piece; and explaining the price of goods taken by him from the public Store to be the Average price which they shall have cost the public. Signed, Th Jefferson.”
